EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Anthony McCain, Registration No. 76,257 on 01/05/2022.

	The claims have been amended as follows:
(Currently Amended) A first device, comprising:
a display;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
detecting, while connected to a second device, that a physical proximity between the first device and the second device satisfies a proximity condition; and
in response to detecting that the physical proximity satisfies the proximity condition, displaying, on the display, a media information interface, wherein: 



transmitting an instruction to the second device to initiate playback of the third media item in response to the detecting that the physical proximity satisfies the proximity condition.






(Cancelled)

(Previously Presented) The first device of claim 1, wherein the one or more programs further include instructions for:

in response to receiving the user input, ceasing playing the third media item on the first device.

(Previously Presented) The first device of claim 1, wherein the one or more programs further include instructions for:
receiving a user input; and
	in response to receiving the user input, displaying, on the display, playback control affordances that control the playback of the third media item on the second device.

(Previously Presented) The first device of claim 1, wherein detecting that the physical proximity satisfies the proximity condition is performed while the first device is playing a fifth media item and while the second device is not playing media content, and
wherein the displaying of the media information interface comprises displaying, on the display, a fourth affordance representing the fifth media item, and 
wherein the one or more programs further include instructions for:
transmitting an instruction to the second device to initiate playback of the fifth media item; and
ceasing playback, on the first device, of the fifth media item.

(Previously Presented) The first device of claim 5, wherein the first device ceases playback of the fifth media item at a playback time of the fifth media item, and 


(Previously Presented) The first device of claim 5, wherein displaying the media information interface comprises displaying, on the display, a fifth affordance; and
wherein the one or more programs further include instructions for:
receiving a user input;
determining whether the user input represents a selection of the fifth affordance; and
in response to receiving the user input: 
in accordance with a determination that the user input represents a selection of the fifth affordance, displaying, on the display, a multi-device interface; and
in accordance with a determination that the user input does not represent a selection of the fifth affordance, forgoing displaying the multi-device interface. 

(Currently Amended) The first device of claim 1, wherein the one or more programs further include instructions for:
receiving a user input;
determining whether the user input represents a selection of the third affordance; and
in response to receiving the user input:
third affordance, displaying, on the display, playback control affordances for controlling the playback of the third media item on the first device; and
in accordance with a determination that the user input does not represent a selection of the third affordance, forgoing displaying, on the display, playback control affordances for controlling the playback of the third first device.

(Cancelled)

(Currently Amended) The first device of claim 1, wherein initiating playback, on the second device, of the third media item comprises displaying, on the display: 
an identification of the third media item; and
playback control affordances for controlling playback of the third media item on the second device.

(Previously Presented) The first device of claim 1, wherein the first device is connected to a plurality of devices, wherein the plurality of devices includes the second device, and wherein the displayed media information interface corresponds to the second device.

(Previously Presented) The first device of claim 1, wherein the first device is connected to the second device via a wireless communication link.

(Currently Amended) The first device of claim 1, wherein the media information interface comprises an indication that media playing back on the first device second device 

(Currently Amended) The first device of claim 1, wherein one or more of the third media item[[,]] and the fourth media item

(Previously Presented) The first device of claim 1, wherein the first device is associated with a first user account, and wherein the second device is associated with a set of user accounts, the one or more programs further including instructions for:
in accordance with detecting that the physical proximity satisfies the proximity condition:
in accordance with a determination that the first user account is a member of the set of user accounts, displaying an indication that media playback can be transferred between the first device and the second device; and
in accordance with a determination that the first user account is not a member of the set of user accounts, forgoing displaying the indication that media playback can be transferred between the first device and the second device.

(Currently Amended) The first device of claim 1, wherein the one or more programs further include instructions for:

in accordance with a determination that the physical proximity between the first device and the second device has not satisfied the proximity condition continuously for [[a]] the threshold amount of time, forgoing automatically transferring playback of a media item between the first device and the second device.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a first device with a display, the one or more programs including instructions for:
detecting, while connected to a second device, that a physical proximity between the first device and the second device satisfies a proximity condition; and
in response to detecting that the physical proximity satisfies the proximity condition, displaying, on the display, a media information interface, wherein 



transmitting an instruction to the second device to initiate playback of the third media item in response to detecting that the physical proximity satisfies the proximity condition.






(Currently Amended) A computer-implemented method, comprising:
at a first device with a display: 
detecting, while connected to a second device, that a physical proximity between the first device and the second device satisfies a proximity condition; and
in response to detecting that the physical proximity satisfies the proximity condition, displaying, on the display, a media information interface, wherein 



transmitting an instruction to the second device to initiate playback of the third media item in response to the detecting that the physical proximity satisfies the proximity condition.






(Cancelled) 

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the one or more programs further include instructions for:
receiving a user input; and
in response to receiving the user input, ceasing playing the third media item on the first device.

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the one or more programs further include instructions for:
receiving a user input; and
	in response to receiving the user input, displaying, on the display, playback control affordances that control the playback of the third media item on the second device.

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein detecting that the physical proximity satisfies the proximity condition is performed while the first device is playing a fifth media item and while the second device is not playing media content, and
wherein the displaying of the media information interface comprises displaying, on the display, a fourth affordance representing the fifth media item, and 
wherein the one or more programs further include instructions for:
transmitting an instruction to the second device to initiate playback of the fifth media item; and
ceasing playback, on the first device, of the fifth media item.

(Previously Presented) The non-transitory computer-readable storage medium of claim 22, wherein the first device ceases playback of the fifth media item at a playback time of the fifth media item, and 
wherein the transmitting of the instruction to the second device to initiate playback of the fifth media item comprises transmitting an instruction to the second device to begin playback at approximately the playback time of the fifth media item.

(Previously Presented) The non-transitory computer-readable storage medium of claim 22, wherein displaying the media information interface comprises displaying, on the display, a fifth affordance; and
wherein the one or more programs further include instructions for:
receiving a user input;
determining whether the user input represents a selection of the fifth affordance; and
in response to receiving the user input: 
in accordance with a determination that the user input represents a selection of the fifth affordance, displaying, on the display, a multi-device interface; and
in accordance with a determination that the user input does not represent a selection of the fifth affordance, forgoing displaying the multi-device interface. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the one or more programs further include instructions for:

determining whether the user input represents a selection of the third affordance; and
in response to receiving the user input:
in accordance with a determination that the user input represents a selection of the third affordance, displaying, on the display, playback control affordances for controlling the playback of the third media item on the first device; and
in accordance with a determination that the user input does not represent a selection of the third affordance, forgoing displaying, on the display, playback control affordances for controlling the playback of the third first device.

(Cancelled).  

(Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein initiating playback, on the second device, of the third media item comprises displaying, on the display: 
an identification of the third media item; and
playback control affordances for controlling playback of the third media item on the second device.

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the first device is connected to a plurality of devices, wherein the plurality of devices 

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the first device is connected to the second device via a wireless communication link.

(Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the media information interface comprises an indication that media playing back on the first device second device 

(Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein one or more of the third media item[[,]] and the fourth media item

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the first device is associated with a first user account, and wherein the second device is associated with a set of user accounts, the one or more programs further including instructions for:
in accordance with detecting that the physical proximity satisfies the proximity condition:

in accordance with a determination that the first user account is not a member of the set of user accounts, forgoing displaying the indication that media playback can be transferred between the first device and the second device.

(Currently Amended) The non-transitory computer-readable storage medium of claim 17, the one or more programs further including instructions for:
in accordance with a determination that the physical proximity between the first device and the second device has satisfied the proximity condition continuously for a threshold amount of time, automatically transferring playback of a media item between the first device and the second device; and
in accordance with a determination that the physical proximity between the first device and the second device has not satisfied the proximity condition continuously for [[a]] the threshold amount of time, forgoing automatically transferring playback of a media item between the first device and the second device.

(Cancelled) 

(Previously Presented) The method of claim 18, further comprising:
receiving a user input; and


(Previously Presented) The method of claim 18, further comprising:
receiving a user input; and
	in response to receiving the user input, displaying, on the display, playback control affordances that control the playback of the third media item on the second device.

(Previously Presented) The method of claim 18, wherein detecting that the physical proximity satisfies the proximity condition is performed while the first device is playing a fifth media item and while the second device is not playing media content, and
wherein the displaying of the media information interface comprises displaying, on the display, a fourth affordance representing the fifth media item, and 
wherein the one or more programs further include instructions for:
transmitting an instruction to the second device to initiate playback of the fifth media item; and
ceasing playback, on the first device, of the fifth media item.

(Previously Presented) The method of claim 37, wherein the first device ceases playback of the fifth media item at a playback time of the fifth media item, and 
wherein the transmitting of the instruction to the second device to initiate playback of the fifth media item comprises transmitting an instruction to the second device to begin playback at approximately the playback time of the fifth media item.

(Previously Presented) The method of claim 37, wherein displaying the media information interface comprises displaying, on the display, a fifth affordance, and 
	wherein the method further comprises:
receiving a user input;
determining whether the user input represents a selection of the fifth affordance; and
in response to receiving the user input: 
in accordance with a determination that the user input represents a selection of the fifth affordance, displaying, on the display, a multi-device interface; and
in accordance with a determination that the user input does not represent a selection of the fifth affordance, forgoing displaying the multi-device interface. 

(Currently Amended) The method of claim 37, further comprising:
receiving a user input;
determining whether the user input represents a selection of the third affordance; and
in response to receiving the user input:
in accordance with a determination that the user input represents a selection of the third affordance, displaying, on the display, playback control affordances for controlling the playback of the third media item on the first device; and
third affordance, forgoing displaying, on the display, playback control affordances for controlling the playback of the third first device.

(Cancelled).

(Currently Amended) The method of claim 18, wherein initiating playback, on the second device, of the third 
an identification of the third media item; and
playback control affordances for controlling playback of the third media item on the second device.

(Previously Presented) The method of claim 18, wherein the first device is connected to a plurality of devices, wherein the plurality of devices includes the second device, and wherein the displayed media information interface corresponds to the second device.

(Previously Presented) The method of claim 18, wherein the first device is connected to the second device via a wireless communication link.

(Currently Amended) The method of claim 18, wherein the media information interface comprises an indication that the media playing back on the first device second device 

(Currently Amended) The method of claim 18, wherein one or more of the third media item[[,]] and the fourth media item

(Previously Presented) The method of claim 18, wherein the first device is associated with a first user account, and wherein the second device is associated with a set of user accounts, the method further comprising:
in accordance with detecting that the physical proximity satisfies the proximity condition:
in accordance with a determination that the first user account is a member of the set of user accounts, displaying an indication that media playback can be transferred between the first device and the second device; and
in accordance with a determination that the first user account is not a member of the set of user accounts, forgoing displaying the indication that media playback can be transferred between the first device and the second device.

(Currently Amended) The method of claim 18, further comprising:
in accordance with a determination that the physical proximity between the first device and the second device has satisfied the proximity condition continuously for a threshold amount of time, automatically transferring playback of a media item between the first device and the second device; and
the threshold amount of time, forgoing automatically transferring playback of a media item between the first device and the second device.

49.	(Currently Amended) The device of claim 1, wherein the third affordance is displayed with an indication of playback of the third media item on the first 

50.	(Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the third affordance is displayed with an indication of playback of the third media item on the second device

51.	(Currently Amended) The method of claim 18, wherein the third affordance is displayed with an indication of playback of the third media item on the first 

52.	(New) The first device of claim 1, wherein the detecting that the physical proximity satisfies the proximity condition is performed while the first device is not playing media content and while the second device is playing a sixth media item, and

wherein the one or more programs further include instructions for:
transmitting an instruction to the second device to cease playback of the sixth media item in response to the detecting that the physical proximity satisfies the proximity condition; and
initiating playback, on the first device, of the sixth media item.

53.	(New) The non-transitory computer-readable storage medium of claim 17, wherein the detecting that the physical proximity satisfies the proximity condition is performed while the first device is not playing media content and while the second device is playing a sixth media item, 
wherein the displaying of the media information interface comprises displaying, on the display, a sixth affordance representing the sixth media item, and 
wherein the one or more programs further include instructions for:
transmitting an instruction to the second device to cease playback of the sixth media item in response to the detecting that the physical proximity satisfies the proximity condition; and
initiating playback, on the first device, of the sixth media item.

54.	(New) The method of claim 18, wherein the detecting that the physical proximity satisfies the proximity condition is performed while the first device is not playing media content and while the second device is playing a sixth media item, 

wherein the one or more programs further include instructions for:
transmitting an instruction to the second device to cease playback of the sixth media item in response to the detecting that the physical proximity satisfies the proximity condition; and
initiating playback, on the first device, of the sixth media item.

	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 17 and 18 as a whole.  
 	At best the prior arts of record, specifically, Dunko (US 2008/0081558) teaches placing playback devices (e.g., a mobile phone and a stereo system) in proximity to one another; in response, the media playing on the stereo system can be handed over to the mobile phone; a prompt may be displayed on the phone to authorize transfer of the media e.g., see Dunko Fig. 6, [0003, 0015, 016, 0027, 0033].  Bates (US 2019/0012069) teaches that when a controller/mobile device comes within a physical proximity of a zone/zone player, an interface may be presented on the controller that provides controls for the zone/zone player e.g., see Bates [0026, 0119-0122, 0127, 0129]; Bates further teaches that when input is provided at a mobile device to send media to a zone player/zone, the system checks the proximity of the mobile device to the zone player/zone; if the proximity is determined to be close, then the instruction to play media at the 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 17 and 18 as a whole.

 	Thus, independent claims 1, 17 and 18 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143